Exhibit 99.2 PLEDGE AGREEMENT (Ready Mix) PLEDGE AGREEMENT, dated as of February 2, 2009 (this "Agreement"), made by MEADOW VALLEY PARENT CORP., a Delaware corporation ("Pledgor"), in favor of LBC CREDIT PARTNERS II, L.P., as agent for the lenders from time to time party to the Loan Agreement described below (the "Agent"). W I T N E S S E T H: WHEREAS, pursuant to that certain Holdco Term Loan and Security Agreement dated as of the date hereof, by and among Pledgor, as Borrower, Meadow Valley Contractors, Inc., a Nevada corporation, Meadow Valley Solutions LLC, a Delaware limited liability company, Meadow Valley Corporation, a Nevada corporation, Apex Testing Corp., a Nevada corporation, each of the financial institutions from time to time party thereto (individually each a "Lender" and collectively, the "Lenders") and Agent (including all annexes, exhibits and schedules thereto, and as from time to time amended, amended and restated, joined, extended, supplemented or otherwise modified, the "Loan Agreement"; capitalized terms used herein and not otherwise defined herein shall have the meanings assigned to such terms in the Loan Agreement), Agent and the Lenders have agreed to make the Term Loan to Pledgor; WHEREAS, Pledgor is the legal record and beneficial owner of all of the Pledged Shares (as defined below); and WHEREAS, in order to induce Agent and the Lenders to make the Term Loan as provided for in the Loan Agreement, Pledgor has agreed to pledge the Pledged Collateral (as defined below) to Agent for the benefit of the Lenders in accordance herewith and has determined that such pledge is necessary or convenient to the conduct, promotion or attainment of its business. NOW, THEREFORE, in consideration of the premises and the covenants hereinafter contained and to induce Agent and the Lenders to make the Term Loan under the Loan Agreement, it is agreed as follows: SECTION 1.Definitions.As used herein, the following terms shall have the meanings herein specified (to be equally applicable to both the singular and plural forms of the terms defined): "EBITDA" means, for any period, with respect to Ready Mix, (i) net income (as determined in accordance with GAAP) for such period, plus (ii) the amount of depreciation and amortization of fixed and intangible assets deducted in determining such net income for such period, plus (iii) all Interest Expense and, to the extent deducted in determining net income, all fees for the use of money or the availability of money, including commitment, facility and like fees and charges upon Indebtedness paid, payable or accrued during such period, plus (iv) all tax liabilities paid or accrued during such period, less (v) the amount of all gains (or plus the amount of all losses) realized during such period upon the sale or other disposition of property or assets that are sold or otherwise disposed of outside the ordinary course of business, plus (vi) any other non-cash charges (or minus the amount of all non-cash income) for such period, plus (vii) non-recurring charges related to the winding down of exited facilities and the discontinuance of certain product lines, in each case included in the determination of net income during such period in an aggregate amount not to exceed $100,000. "Exchange Act" means the Securities Exchange Act of 1934, as amended. "Pledged Collateral" has the meaning set forth in Section 2. "Pledged Shares" has the meaning set forth in Section 2. "Ready Mix ERISA Affiliate" means any entity required to be aggregated with Ready Mix under Section 414(b), (c), (m) or (o) of the Internal Revenue Code. "Ready Mix Material Adverse Effect" means (i)a material adverse effect on the business, operations, results of operations, assets, liabilities or financial condition of Ready Mix, (ii)the material impairment of the ability of the Agent or the Lenders to realize upon the Pledged Collateral, or (iii)a material adverse effect on (A) the value or saleability of the Pledged Collateral taken as a whole or (B) the rights and remedies of the Agent or the Lenders under the Loan Documents with respect to Pledged Collateral. "Ready Mix Multiemployer Plan" means a multiemployer plan, as defined in Section 4001(a)(3) of ERISA, to which Ready Mix or any Ready Mix ERISA Affiliate has contributed within the past six years or with respect to which Ready Mix or any Ready Mix ERISA Affiliate may incur any liability. "Ready Mix Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA) subject to Title IV of ERISA (other than a Ready Mix Multiemployer Plan) which Ready Mix or any Ready Mix ERISA Affiliate sponsors or maintains, or to which it makes, is making, or is obligated to make contributions, or in the case of a multiple employer plan (as described in Section 4064(a) of ERISA) has made contributions at any time during the immediately preceding five plan years. "Ready Mix Permitted Liens" means (i)Liens created hereunder, and (ii)other Liens encumbering assets of Ready Mix which could not be expected to have a Ready Mix Material Adverse Effect, as determined by Agent in its sole discretion. "Ready Mix Plan" means any employee benefit plan, as defined in Section3(3) of ERISA, maintained or contributed to by Ready Mix or any Ready Mix ERISA Affiliate or with respect to which Ready Mix or any Ready Mix ERISA Affiliate may incur liability. "Ready Mix SEC Reports" means all filings made by Ready Mix with the Securities and Exchange Commission or any Governmental Authority which may be substituted therefor or any national securities exchange. "Ready Mix Tax Affiliate" means (a) Ready Mix and its Subsidiaries and (b) any Affiliate of Ready Mix with which Ready Mix files or is eligible to file consolidated, combined or unitary tax returns. Pledge Agreement -2- "Sarbanes-Oxley Act" means the Sarbanes-Oxley Act of 2002, as amended. "Triggering Event" has the meaning set forth in Section 12(a). SECTION 2.Pledge.The Pledgor hereby pledges to Agent and grants to Agent a Lien on and security interest in the following, whether now owned or at any time hereafter acquired by the Pledgor (collectively, the "Pledged Collateral"): (a) all of the issued and outstanding Capital Stock specified in Schedule1 (the "Pledged Shares") of Ready Mix, Inc., a Nevada corporation ("Ready Mix") and the certificates representing the Pledged Shares, and all dividends, distributions, cash, instruments and other property from time to time received, receivable or otherwise distributed in respect of or in exchange for any or all of the Pledged Shares, and all additional Capital Stock of or in Ready Mix from time to time acquired in any manner by the Pledgor, and the certificates, if any, representing such additional Capital Stock, and all dividends, distributions, cash, instruments and other property from time to time received, receivable or otherwise distributed in respect of any or all of such additional Capital Stock; and (b) all proceeds of any of the foregoing (including, without limitation, proceeds constituting any property of the types described above). The Pledgor will deliver to Agent each of the certificates representing the Pledged Shares not later than the date specified on Schedule 7.1(p) to the Loan Agreement and has delivered to the Agent on the Closing Date an undated stock power with respect to each such certificate, executed in blank by Pledgor. SECTION 3.Security for Obligations.The pledge of, and the grant of a Lien on and security interest in, the Pledged Collateral hereunder secures the prompt and complete payment when due (whether at the stated maturity, by acceleration or otherwise) of all of the Obligations. SECTION 4.Representations and Warranties.Pledgor represents and warrants as follows: (a) Organization and Qualification.Ready Mix is a duly organized and validly existing corporation in good standing under the laws of Nevada.Ready Mix has the requisite corporate or similar power and authority to own, lease and operate its properties and conduct its business as currently conducted.Ready Mix is duly qualified and in good standing as a foreign corporation authorized to do business in each of the jurisdictions in which the character of the properties owned by or held under lease by it or the nature of the business transacted by it makes such qualification necessary, except as has not had and could not be expected to have, individually or in the aggregate, a Ready Mix Material Adverse Effect.Ready Mix is not in breach of its organizational or governing documents in any material respect. Pledge Agreement -3- (b) Reports; SEC Matters; Financial Statements. (i) To the knowledge of a Responsible Officer of the Pledgor, except as previously disclosed to the Agent in writing on or prior to the Closing Date, Ready Mix has filed or furnished all forms, reports, statements, certifications and other documents required to be filed or furnished by it with or to the Securities and Exchange Commission since August 23, 2005, all of which have complied, as to form, as of their respective filing dates (and, if amended, as of the date of the last such amendment) in all material respects with all applicable requirements of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act.To the knowledge of a Responsible Officer of the Pledgor, none of the Ready Mix SEC Reports, including any financial statements or schedules included or incorporated by reference therein, at the time filed or furnished contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. (ii) Except as set forth in Section 3.5(b)(ii) of the Company Disclosure Letter, the audited and unaudited consolidated financial statements (including the related notes thereto) of Ready Mix included (or incorporated by reference) in the Ready Mix SEC Reports, as amended or supplemented, have been prepared in accordance with GAAP and fairly present in all material respects the consolidated financial position of Ready Mix and its Subsidiaries as of their respective dates, and the consolidated stockholders’ equity, results of operations and cash flows for the periods presented therein (subject, in the case of unaudited statements, to normal and recurring year-end adjustments that are not expected to be material in amount or effect).As of the Closing Date, Ready Mix does not have any Subsidiaries. (c) Litigation.To the knowledge of a Responsible Officer of the Pledgor, there is no claim, action, suit, proceeding, arbitration, mediation or governmental investigation pending or overtly threatened against (or for which Ready Mix has assumed liability) Ready Mix, or any properties or assets of Ready Mix, including by way of indemnity or contribution that could be expected to have, individually or in the aggregate, a Ready Mix Material Adverse Effect. (d) Sufficiency of Assets.Except as could not be expected to have a Ready Mix Material Adverse Effect, the assets of Ready Mix and its Subsidiaries include all of the tangible and intangible assets, properties and rights material to Ready Mix and its Subsidiaries and all of the assets or properties necessary to conduct Ready Mix’s and its Subsidiaries’ businesses as presently conducted. (e) Incorporation of Representations and Warranties from Closing Date Merger Agreement.Each of the representations and warranties set forth in Article III of the Closing Date Merger Agreement made with respect to Ready Mix are hereby incorporated herein by reference mutatis mutandis and such representations and warranties are true and correct (without giving effect to any “materiality” or “Material Adverse Effect” qualifications contained therein) with respect to Ready Mix, except for such failures to be true and correct as could not reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect (as defined in the Closing Date Merger Agreement), in each case as of the date of the Closing Date Merger Agreement and as of the Closing Date as though made as of such date, except to the extent such representations and warranties expressly relate to an earlier date (in which case the truth and correctness of such representations and warranties shall be measured on and as of such earlier date), without giving effect to the proviso in such definition of “Material Adverse Effect” that states that any events, changes, effects, developments, conditions or occurrences that cause, or are reasonably likely to cause, either individually or in the aggregate, a decrease in the fair market value of the Company (as defined in the Closing Date Merger Agreement) in excess of $6.0 million shall constitute a Material Adverse Effect. Pledge Agreement -4- SECTION 5.Further Assurances. (a) The Pledgor covenants and agrees that at any time and from time to time, at the expense of the Pledgor, the Pledgor will promptly execute and deliver all further instruments and documents, and take all further action, that may be necessary or desirable, or that Agent may request in the exercise of its Permitted Discretion, in order to perfect and protect any Liens granted or purported to be granted hereby or to enable Agent to exercise and enforce its rights and remedies hereunder with respect to any Pledged Collateral.Without limiting the generality of the foregoing, the Pledgor will execute and file such financing or continuation statements, or amendments thereto, and such other instruments or notices, as may be necessary or desirable, or as Agent may request in the exercise of its Permitted Discretion, in order to perfect and preserve the Liens granted or purported to be granted hereby. (b) The Pledgor hereby authorizes Agent to file one or more financing or continuation statements, and amendments thereto, relative to all or any part of the Pledged Collateral.A carbon, photographic or other reproduction of this Agreement or any financing statement covering the Pledged Collateral or any part thereof shall be sufficient as a financing statement where permitted by law. SECTION 6.Affirmative Covenants Until payment and satisfaction of all Obligations (other than Unasserted Obligations) in full, each of the following shall continue to occur or exist at all times and any failure thereof shall be a Triggering Event hereunder: (a) Corporate Existence.Ready Mix shall (i) preserve and maintain its corporate existence and good standing under the laws of its jurisdiction of incorporation and (ii)preserve, renew and keep in full force and effect, its respective rights, privileges and franchises necessary or desirable in the normal conduct of business, except as could not be expected to have a Ready Mix Material Adverse Effect in the determination of Agent in its sole discretion. (b) Maintenance of Property.Ready Mix shall keep all property useful and necessary to Ready Mix's business in good working order and condition (ordinary wear and tear excepted), except as could not be expected to have a Ready Mix Material Adverse Effect in the determination of Agent in its sole discretion. (c) Taxes.Ready Mix and each of the Ready Mix Tax Affiliates (other than the Pledgor) shall pay when due (i)all material tax assessments, and other governmental charges and levies imposed against it or any of its property and (ii)all lawful claims that, if unpaid, might by law become a Lien upon its property, except, in each case, as could not be expected to have a Ready Mix Material Adverse Effect as determined by Agent in its sole discretion. Pledge Agreement -5- (d) Requirements of Law.Ready Mix shall comply with all Requirements of Law applicable to Ready Mix, including, without limitation, all applicable federal, state, local or foreign laws and regulations, including, without limitation, those relating to environmental and employee matters (including the collection, payment and deposit of employees' income, unemployment, Social Security and Medicare hospital insurance taxes) and with respect to pension liabilities, provided that it shall not be a violation hereof if the failure to comply with any of the foregoing could not be expected to have a Ready Mix Material Adverse Effect as determined by the Agent in its sole discretion. (e) Qualify to Transact Business.Ready Mix shall qualify to transact business as a foreign corporation in each jurisdiction where the nature or extent of its business or the ownership of its property requires it to be so qualified or authorized and where failure to qualify or be authorized could be expected to have a Ready Mix Material Adverse Effect as determined by Agent in its sole discretion. (f) Financial Reporting.Agent shall receive the following: (i) within ninety days after the end of each fiscal year of Ready Mix (or such other time period as required or expressly permitted by the Securities and Exchange Commission), annual audited Financial Statements of Ready Mix; and (ii) within forty five days after the end ofeach fiscal quarter of Ready Mix (or such other time period as required or expressly permitted by the Securities and Exchange Commission), quarterly Financial Statements of Ready Mix; provided, however, that the Financial Statements required to be received by Agent hereunder shall be deemed delivered and received upon Ready Mix’s timely filing of the Ready Mix SEC Reports containing the Financial Statements required hereunder. (g) ERISA.Except as could not be expected to have a Ready Mix Material Adverse Effect as determined by Agent in its sole discretion, Ready Mix and each of its Ready Mix ERISA Affiliates shall (i)maintain each Ready Mix Plan intended to qualify under Section 401(a) of the Internal Revenue Code so as to satisfy the qualification requirements thereof, (ii)contribute, or require that contributions be made, in a timely manner to each Ready Mix Plan in amounts sufficient (A)to satisfy the minimum funding requirements of Section 302 of ERISA or Section 412 of the Internal Revenue Code, if applicable and (B)to satisfy any other Requirements of Law, (iii)cause each Ready Mix Plan to comply in all material respects with applicable law (including all applicable statutes, orders, rules and regulations) and (iv)pay in a timely manner, in all material respects, all required premiums to the PBGC. (h) Environmental Matters.Except as could not be expected to have a Ready Mix Material Adverse Effect as determined by Agent in its sole discretion, Ready Mix shall conduct its business so as to comply in all respects with all applicable Environmental Laws including, without limitation, compliance in all respects with the terms and conditions of all applicable permits and governmental authorizations. Pledge Agreement -6- SECTION 7.Negative Covenants Until payment and satisfaction of all Obligations (other than Unasserted Obligations) in full, each of the following shall continue to occur or exist at all times and any failure thereof shall be a Triggering Event hereunder: (a) Indebtedness.Ready Mix shall not directly or indirectly, at any time create, incur, assume or suffer to exist any Indebtedness other than such Indebtedness that could not be expected to have a Ready Mix Material Adverse Effect, as determined by Agent in its sole discretion. (b) Contingent Obligations.Ready Mix shall not directly or indirectly, incur, assume, or suffer to exist any Contingent Obligation other than such Contingent Obligations that could not be expected to have a Ready Mix Material Adverse Effect, as determined by Agent in its sole discretion. (c)
